DETAILED ACTION
Claims 1-10 filed May 8th 2020 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US2016/0191517)

 	Consider claim 1, where Bae discloses a user authentication apparatus (See Bae’s abstract) comprising: an electromyogram (EMG) signal receiver configured to receive an EMG signal measured using an EMG sensor; (See Bae paragraph 57-58 where a data set generator can generate an authentication data set by measuring an electromyogram (EMG) signal from an EMG sensor. It should be noted that the descriptions in Bae will be based on the ECG signal, but the disclosure is just as applicable to various bio signals such as EEG, EMG, EOG as stated in paragraph 57 of Bae) a pre-processor configured to remove a partial signal from the received EMG signal according to a preset  (See Bae paragraphs 58, 61-62 where the data set generator performs a pre-processing procedure to remove dominant noise from the extracted waveforms based on a frequency band.)  and a controller configured to authenticate a user by comparing a pre-stored EMG signal with the EMG signal in which the partial signal has been removed. (See Bae paragraphs 65-66 where a similarity calculator 120 performs one to one matching of the extracted waveforms to the registered waveforms (pre-stored signals)

 	Consider claim 3, where Bae discloses the user authentication apparatus of claim 1, wherein the controller derives parameters for analyzing the EMG signal in which the partial signal has been removed (See Bae paragraphs 58, 61-62 where the data set generator performs a pre-processing procedure to remove dominant noise from the extracted waveforms based on a frequency band.)  and compares result values of the derived parameters with reference values of parameters of the pre-stored EMG signal to authenticate the user. (See Bae paragraphs 70-71 where the similarity calculator may calculate a similarity between the feature of each extracted authentication waveform and the feature of each of the registered waveform (reference waveform)) 

 	Consider claim 6, where Bae discloses a user authentication method (See Bae’s abstract) comprising: an EMG signal reception operation of receiving an EMG signal measured using an EMG sensor; (See Bae paragraph 57-58 where a data set generator can generate an authentication data set by measuring an electromyogram (EMG) signal from an EMG sensor. It should be noted that the descriptions in Bae will be based on the ECG signal, but the disclosure is just as applicable to various bio signals such as EEG, EMG, EOG as stated in paragraph 57 of Bae) a pre-processing operation of removing a partial signal from the received EMG signal according to a preset frequency band; (See Bae paragraphs 58, 61-62 where the data set generator performs a pre-processing procedure to remove dominant noise from the extracted waveforms based on a frequency band.)   and a user authentication operation of comparing a pre-stored EMG signal with the EMG signal having the partial signal removed  (See Bae paragraphs 65-66 where a similarity calculator 120 performs one to one matching of the extracted waveforms to the registered waveforms (pre-stored signals)

 	Consider claim 8, where Bae discloses the user authentication method of claim 6, wherein the user authentication operation comprises: deriving parameters for analyzing the EMG signal in which the partial signal has been removed; (See Bae paragraphs 58, 61-62 where the data set generator performs a pre-processing procedure to remove dominant noise from the extracted waveforms based on a frequency band.) and comparing result values of the derived parameters with reference values of parameters of the pre-stored EMG signal to authenticate the user. (See Bae paragraphs 70-71 where the similarity calculator may calculate a similarity between the feature of each extracted authentication waveform and the feature of each of the registered waveform (reference waveform))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Barbre et al. (US11,045,137)


Consider claim 2, where Bae teaches the user authentication apparatus of claim 1, wherein the EMG signal is a signal measured using the EMG sensor (See Bae paragraph 57-58 where a data set generator can generate an authentication data set by measuring an electromyogram (EMG) signal from an EMG sensor. It should be noted that the descriptions in Bae will be based on the ECG signal, but the disclosure is just as applicable to various bio signals such as EEG, EMG, EOG as stated in paragraph 57 of Bae)
 	Bae teaches EMG signals measured by the EMG sensor, however Bae does not explicitly teach including two channels and a wet-type electrode coated with a gel containing a hydrogel component. However, in an analogous field of endeavor of measuring EMG signals Barbre teaches including two channels and a wet-type electrode coated with a gel containing a hydrogel component. (See Barbre col 4 line 59- col 5 line 23 where neuromuscular signals are measured one or more channels of a neuromuscular array. See Barbre col 6 lines 42-55 where in clinical applications the contact electrodes contain hydrogel or other conductive material) Therefore, it would have been obvious for one of ordinary skill in the art to modify the EMG sensor of Bae to include multiple channels and hydrogel as taught by Barbre. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of conforming to clinical conventions to get a reliable signal reading. 

 	Consider claim 7, where Bae discloses the user authentication method of claim 6, wherein the EMG signal is a signal measured using the EMG sensor (See Bae paragraph 57-58 where a data set generator can generate an authentication data set by measuring an electromyogram (EMG) signal from an EMG sensor. It should be noted that the descriptions in Bae will be based on the ECG signal, but the disclosure is just as applicable to various bio signals such as EEG, EMG, EOG as stated in paragraph 57 of Bae)
(See Barbre col 4 line 59- col 5 line 23 where neuromuscular signals are measured one or more channels of a neuromuscular array. See Barbre col 6 lines 42-55 where in clinical applications the contact electrodes contain hydrogel or other conductive material) Therefore, it would have been obvious for one of ordinary skill in the art to modify the EMG sensor of Bae to include multiple channels and hydrogel as taught by Barbre. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of conforming to clinical conventions to get a reliable signal reading. 

Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Nduka et al. (US2020/0065569)

	Consider claim 4, where Bae discloses the user authentication apparatus of claim 3, wherein the controller inputs the result values of the derived parameters into a model combining a nearest neighbor (NN) and a Support Vector Machine (SVM) to classify and store the result values of the derived parameters. (See Bae paragraphs 75-75 where the authenticator may apply a classifier such as a support vector machine (SVM) and a nearest neighbor (NN) to classify the feature parameters)
 	Bae teaches a classifier using a nearest neighbor (NN) and a support vector machine (SVM), however Bae does not explicitly teach a model combining an Artificial Neural Network (ANN) and a Support Vector Machine (SVM). However, in an analogous field of endeavor Nduka teaches a model combining an Artificial Neural Network (ANN) and a Support Vector Machine (SVM). (See Nduka paragraph 20-21 where the machine learning model to classify electrical muscle activity includes one or more of a support vector machine, a neural network, a discriminant analysis and a k nearest-neighbor method) Therefore, it would have been obvious for one of ordinary skill in the art to modify Bae with Nduka for the advantage of/ benefit of using substituting known machine learning models to perform similar functions and yield predictable results. 

 	Consider claim 9, where Bae discloses the user authentication method of claim 8, wherein the user authentication operation comprises: inputting the result values of the derived parameters into a model combining a nearest neighbor (NN) and a Support Vector Machine (SVM) to classify and store the result values of the derived parameters. (See Bae paragraphs 75-75 where the authenticator may apply a classifier such as a support vector machine (SVM) and a nearest neighbor (NN) to classify the feature parameters)
 	Bae teaches a classifier using a nearest neighbor (NN) and a support vector machine (SVM), however Bae does not explicitly teach a model combining an Artificial Neural Network (ANN) and a Support Vector Machine (SVM). However, in an analogous field of endeavor Nduka teaches a model combining an Artificial Neural Network (ANN) and a Support Vector Machine (SVM). (See Nduka paragraph 20-21 where the machine learning model to classify electrical muscle activity includes one or more of a support vector machine, a neural network, a discriminant analysis and a k nearest-neighbor method) Therefore, it would have been obvious for one of ordinary skill in the art to modify Bae with Nduka for the advantage of/ benefit of using substituting known machine learning models to perform similar functions and yield predictable results. 

Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Mauri et al (CA2868706)

 	Consider claim 5, where Bae teaches the user authentication apparatus of claim 3, wherein the parameters include a first parameter, a second parameter, a third parameter, a fourth parameter, and a fifth parameter, (See Bae paragraph 70 where the feature parameter may include at least one of a PR interval, a PR segment, a QRS complex, an ST segment, an ST interval, a QT interval, an RR interval, an amplitude, and noise power of an ECG waveform.) However, Bae does not explicitly teach wherein the first parameter is a parameter related to an area of the EMG signal, the second parameter is a parameter related to a length in which EMG signal waveforms are accumulated for a predetermined time, the third parameter is a parameter related to an effective value of the EMG signal, the fourth parameter is a parameter related to a cumulative value of a square value of the EMG signal, and the fifth parameter is a parameter related to a variance value of the EMG signal. However, in an analogous field of endeavor Mauri teaches wherein the first parameter is a parameter related to an area of the EMG signal, (See Mauri Table 1 where Mauri teaches EMG features such as the Integral of absolute value which is a summation of absolute values of the EMG signal, thus IEMG) the second parameter is a parameter related to a length in which EMG signal waveforms are accumulated for a predetermined time, (See Mauri Table 1 where Mauri teaches EMG features such as the waveform length (WL))  the third parameter is a parameter related to an effective value of the EMG signal, (See Mauri Table 1 where Mauri teaches EMG features such as the Root Mean Square (RMS))  the fourth parameter is a parameter related to a cumulative value of a square value of the EMG signal, (See Mauri Table 1 where Mauri teaches EMG features such as the Simple Square Interval (SSI))  and the fifth parameter is a parameter related to a variance value of the EMG signal. (See Mauri Table 1 where Mauri teaches EMG features such as the variance (VAR)). Therefore, it would have been obvious for one of ordinary skill in the art to substitute the ECG parameters as disclosed in Bae paragraph 70 for the EMG parameters in (See Bae paragraph 57)

 	Consider claim 10, where Bae discloses the user authentication method of claim 8, wherein the parameters include a first parameter, a second parameter, a third parameter, a fourth parameter, and a fifth parameter, (See Bae paragraph 70 where the feature parameter may include at least one of a PR interval, a PR segment, a QRS complex, an ST segment, an ST interval, a QT interval, an RR interval, an amplitude, and noise power of an ECG waveform.) However, Bae does not explicitly teach wherein the first parameter is a parameter related to an area of the EMG signal, the second parameter is a parameter related to a length in which EMG signal waveforms are accumulated for a predetermined time, the third parameter is a parameter related to an effective value of the EMG signal, the fourth parameter is a parameter related to a cumulative value of a square value of the EMG signal, and the fifth parameter is a parameter related to a variance value of the EMG signal. However, in an analogous field of endeavor Mauri teaches wherein the first parameter is a parameter related to an area of the EMG signal, (See Mauri Table 1 where Mauri teaches EMG features such as the Integral of absolute value which is a summation of absolute values of the EMG signal, thus IEMG) the second parameter is a parameter related to a length in which EMG signal waveforms are accumulated for a predetermined time, (See Mauri Table 1 where Mauri teaches EMG features such as the waveform length (WL))  the third parameter is a parameter related to an effective value of the EMG signal, (See Mauri Table 1 where Mauri teaches EMG features such as the Root Mean Square (RMS))  the fourth parameter is a parameter related to a cumulative value of a square value of the EMG signal, (See Mauri Table 1 where Mauri teaches EMG features such as the Simple Square Interval (SSI))  and the fifth parameter is a parameter related to a variance value of the EMG signal. (See Mauri Table 1 where Mauri teaches EMG features such as the variance (VAR)). Therefore, it would have been obvious for one of ordinary skill in the art to substitute the ECG parameters as disclosed in Bae paragraph 70 for the EMG parameters in Mauri table 1. One of ordinary skill in the art would have been motivated to perform the substitution for the advantage of/ benefit of adapting the teachings of Bae to other known bio-signals (See Bae paragraph 57)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624